Exhibit 10.5(a)
June 1, 2010
Drury Capital Inc.
c/o Drury Capital Services
47 Hulfish Street — Suite 340
Princeton, NJ 08542
Attention: Mr. Bernard Drury
     Re: Management Agreement Renewal
Dear Mr. Drury:
We are writing with respect to your management agreements concerning the
commodity pool to which reference is made below (the “Management Agreement”). We
are extending the term of the Management Agreement through June 30, 2011 and all
other provisions of the Management Agreement will remain unchanged.

  •   Tactical Diversified Futures Fund L.P.     •   CMF Drury Master Fund     •
  Institutional Futures Portfolio L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CERES MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director        DRURY CAPITAL INC.
      By:   /s/ Bernard V. Drury         Print Name:   Bernard V. Drury         
     

JM/sr

 